
	
		II
		111th CONGRESS
		1st Session
		S. 339
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2009
			Mr. Bingaman (for
			 himself and Mrs. Hutchison) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide financial aid to local law enforcement
		  officials along the Nation’s borders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Law Enforcement Relief Act of
			 2009.
		2.Border Relief
			 Grant Program
			(a)Grants
			 authorized
				(1)In
			 generalThe Attorney General is authorized to award grants to an
			 eligible law enforcement agency to provide assistance to such agency to address
			 border-related criminal activity that occurs in the jurisdiction of such
			 agency.
				(2)Competitive
			 basisThe Attorney General shall award grants under this section
			 on a competitive basis.
				(b)Use of
			 fundsGrants awarded under this section may only be used to
			 provide additional resources for an eligible law enforcement agency, including
			 resources to—
				(1)obtain
			 equipment;
				(2)hire additional
			 personnel;
				(3)upgrade and
			 maintain law enforcement technology;
				(4)cover the
			 operational costs, including overtime and transportation costs; and
				(5)assist that
			 agency in responding to border-related criminal activity.
				(c)Application
				(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit an application to the Attorney General at such
			 time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall—
					(A)describe the
			 activities for which assistance under this section is sought; and
					(B)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements under this section.
					(d)DefinitionsIn
			 this section:
				(1)Eligible law
			 enforcement agencyThe term eligible law enforcement
			 agency means a tribal, State, or local law enforcement agency located or
			 performing duties in—
					(A)a county that is
			 not more than 100 miles from a United States border with—
						(i)Canada; or
						(ii)Mexico;
			 or
						(B)a county that is
			 more than 100 miles from each of the borders described in subparagraph (A), if
			 such county has been designated by the Attorney General as a High Impact
			 Area.
					(2)High impact
			 areaThe term High Impact Area means any county
			 designated by the Attorney General as a High Impact Area, taking into
			 consideration—
					(A)whether an
			 eligible law enforcement agency in that county has the resources to protect the
			 lives, property, safety, or welfare of the residents of that county;
					(B)whether the
			 county has been designated as a “High Intensity Drug Trafficking Area” by the
			 National Drug Control Program under section 707 of the Office of National Drug
			 Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706);
					(C)the relationship
			 between any lack of security along the United States border and the rise, if
			 any, of criminal activity in that county; and
					(D)any other unique
			 challenges that eligible law enforcement agencies face due to a lack of
			 security along the United States border.
					(e)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of the fiscal years 2010 through 2014 to carry out the provisions of this
			 section.
				(2)Allocation of
			 authorized fundsOf the amounts appropriated pursuant to
			 paragraph (1), 33 percent shall be set aside for counties designated by the
			 Attorney General as High Impact Areas.
				(f)Supplement not
			 supplantAmounts appropriated for grants under this section shall
			 be used to supplement and not to supplant other tribal, State, and local public
			 funds obligated for the purposes provided under this Act.
			3.Enforcement of Federal
			 immigration lawNothing in
			 this Act may be construed to authorize tribal, State, or local law enforcement
			 agencies or officers of such agencies to exercise Federal immigration law
			 enforcement authority.
		
